Citation Nr: 0836638	
Decision Date: 10/24/08    Archive Date: 10/31/08

DOCKET NO.  06-32 378	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial increased rating for Charcot-
Marie-Tooth disease with right lower extremity neuropathy, 
currently evaluated as 10 percent disabling.  

2.  Entitlement to an initial increased rating for Charcot-
Marie-Tooth disease with left lower extremity neuropathy, 
currently evaluated as 10 percent disabling.  

3.  Entitlement to an initial increased rating for a bipolar 
affective disorder, currently evaluated as 50 percent 
disabling.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel


INTRODUCTION

The veteran served on active military duty from May 1974 to 
June 1976.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2005 rating action in which 
the Department of Veterans Affairs Regional Office (RO) in 
St. Petersburg, Florida effectuated a Board decision dated 
earlier in that month.  Specifically, the RO granted service 
connection for Charcot-Marie-Tooth disease with right lower 
extremity neuropathy (10%) and for Charcot-Marie-Tooth 
Disease with left lower extremity neuropathy (10%).  

This appeal is being REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran if further action is required.  


REMAND

The veteran was last accorded a VA examination of his 
service-connected Charcot-Marie-Tooth disease with bilateral 
lower extremity neuropathy in November 2006.  At that time, 
he complained of numbness and tingling radiating from his 
back down the lateral aspect of his right thigh and leg to 
his ankle, a 30-year history of left foot drop, as well as 
pain, paresthesias, unpleasant cold sensation, and occasional 
color changes in his left lower extremity.  In addition, he 
described a prominent atrophy in his lower extremities, 
moderate weakness in his distal lower extremities, absent 
ankle jerk, decreased sensation to all modalities in his 
distal lower extremities, and an antalgic gait.  Pertinent 
objective findings shown at the November 2006 evaluation 
included continued atrophy of the distal musculature, wasting 
of the gastrocnemius and soleus muscles, and decreased 
sensation of all modalities in a stocking distribution of 
both lower extremities; weakness in the peroneus, posterior 
tibialis, anterior hallucis longus, and anterior tibialis 
muscles in the left lower extremity; as well as muscle 
strength of 4/5 in the left lower extremity and 5/5 in the 
right lower extremity.  

Thereafter, at the personal hearing conducted before the 
undersigned Veterans Law Judge at the RO in April 2008, the 
veteran testified that the symptomatology associated with his 
service-connected bilateral leg disability (to include loss 
of motor function, difficulty ambulating, pain, and weakness 
in the lower extremity areas, as well as ankle sprains) have 
become progressively worse.  T. at 8, 10-11.  VA's General 
Counsel has indicated that, when a claimant asserts that the 
severity of a disability has increased since the most recent 
rating examination, an additional examination is appropriate.  
VAOPGCPREC 11-95 (April 7, 1995).  See also Snuffer v. Gober, 
10 Vet. App. 400, 402-403 (1997) & Caffrey v. Brown, 6 Vet. 
App. 377, 381 (1994).  

The most recent treatment records that have been obtained and 
associated with the claims folder are dated in November 2006.  
Clearly, therefore, the claims file contains no records of 
medical care that the veteran may have received for his 
service-connected bilateral leg disability since the last VA 
examination in November 2006-which could provide evidence of 
the current nature and extent of this disorder.  In light of 
this fact, as well as the veteran's recent testimony that his 
service-connected bilateral leg disability has increased in 
severity since the November 2006 VA examination, the Board 
finds that a new VA examination is warranted.  The purpose of 
the new VA examination is to determine the current nature and 
extent of the veteran's service-connected Charcot-Marie-Tooth 
disease with bilateral lower extremity neuropathy.  

Also at the April 2008 hearing, the veteran testified that he 
has received recent pertinent outpatient treatment at the VA 
medical facilities in Gainesville, Jacksonsville, and 
Orlando, Florida.  T. at 6-9.  In addition, he testified that 
he has been receiving "work disability" since December 
2005.  T. at 8.  On remand, an attempt should be made to 
procure these recent pertinent VA outpatient treatment 
records as well as the medical reports used in support of the 
decision awarding disability benefits to the veteran.  All 
such documents that are available should be associated with 
the veteran's claims folder.  

Further, in August 2006, the RO granted service connection 
for a bipolar affective disorder (50%, from December 2005).  
In a statement received at the RO in April 2007, the veteran 
expressed disagreement with the assignment of the 50% rating 
for this disability.  Specifically, he maintains that his 
service-connected bipolar affective disorder is more severe 
than the currently-assigned 50% rating indicates.  To date, 
no statement of the case (SOC) regarding this matter has been 
furnished.  In Manlincon v. West, 12 Vet. App. 238 (1999), 
the United States Court of Appeals for Veterans' Claims 
(Court) held that, when an appellant files a timely notice of 
disagreement (NOD) as to a particular issue, and no SOC is 
furnished, the Board should remand, rather than refer, the 
claim for the issuance of an SOC.  

Accordingly, the case is REMANDED for the following action:

1.  Procure a copy of any Social Security 
Administration decision awarding 
disability benefits to the veteran-as 
well as the medical records used in 
support of such a determination.  
Associate all such available documents 
with the claims folder.  

2.  Obtain copies of records of treatment 
that the veteran may have received for his 
service-connected Charcot-Marie-Tooth 
disease with bilateral lower extremity 
neuropathy at the VA Medical Center in 
Gainesville, Florida and at the VA 
Outpatient Clinics in Jacksonville and 
Orlando, Florida since November 2006.  
Associate all such available records with 
the claims folder.  

3.  Schedule the veteran for a VA 
examination to determine the nature and 
extent of his service-connected Charcot-
Marie-Tooth disease with bilateral lower 
extremity neuropathy.  The claims folder 
must be made available to the examiner in 
conjunction with the examination.  Any 
testing deemed necessary, if any, should 
be performed.  

All pertinent pathology should be noted in 
the examination report.  As part of the 
evaluation, the examiner is asked to 
discuss the degree of incomplete paralysis 
(e.g., mild, moderate, or severe) of the 
posterior tibial nerve in each of the 
veteran's legs that is associated with the 
service-connected disorder.  If incomplete 
paralysis of the posterior tibial nerve in 
either leg is not shown, the examiner 
should conclude whether the veteran does 
in fact have complete paralysis of the 
posterior tibial nerve of that particular 
extremity that is related to the 
service-connected disability (to include 
paralysis of all muscles of the sole of 
the foot frequently with painful paralysis 
of a causalgic nature, an inability to 
flex toes, weakened adduction, and 
impaired plantar flexion).  

Additionally, the examiner should address 
the presence (including nature and extent) 
or absence of any progressive muscular 
atrophy-or other type of muscle 
impairment associated with the 
service-connected Charcot-Marie-Tooth 
disease with bilateral lower extremity 
neuropathy.  If the examiner finds any 
muscle impairment related to this 
service-connected disorder, he should note 
the specific muscle(s) affected by this 
disability.  

4.  Thereafter, re-adjudicate the issues 
of entitlement to an initial rating in 
excess of 10% for the service-connected 
Charcot-Marie-Tooth disease with right 
lower extremity neuropathy and entitlement 
to an initial rating in excess of 10% for 
the service-connected Charcot-Marie-Tooth 
disease with left lower extremity 
neuropathy.  If the decision remains in 
any way adverse to the veteran, he and his 
representative should be provided with a 
supplemental statement of the case (SSOC).  
The SSOC must contain notice of all 
relevant actions taken on the claim for 
benefits, to include the applicable law 
and regulations considered pertinent to 
these issues on appeal as well as a 
summary of the evidence of record.  An 
appropriate period of time should be 
allowed for response.  

5.  Unless the claim for an initial 
disability rating greater than 50% for the 
service-connected bipolar affective 
disorder is resolved by a granting of the 
benefit sought, or the NOD is withdrawn, 
furnish the veteran and his representative 
an SOC in accordance with 38 C.F.R. 
§ 19.29.  This issue should be certified 
to the Board for appellate review if, and 
only if, a timely substantive appeal is 
received.  

No action is required of the veteran until he is notified by 
the RO; however, the veteran is advised that failure to 
report for any scheduled examination may result in the denial 
of his claim.  38 C.F.R. § 3.655 (2007).  The veteran has the 
right to submit additional evidence and argument on the 
matters that the Board has remanded.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development 




(CONTINUED ON NEXT PAGE)
or other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).  



_________________________________________________
JOAQUIN AGUAYO-PERELES
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).  


